Citation Nr: 0306573	
Decision Date: 04/04/03    Archive Date: 04/10/03	

DOCKET NO.  97-00 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to June 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of May and September 1996 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

This case was previously before the Board in March 1999, at 
which time the Board denied entitlement to service connection 
for lymphangitis and folliculitis of the right leg, and for 
coronary artery disease.  At that same time, the Board 
remanded for additional development the issue of entitlement 
to service connection for post-traumatic stress disorder.  
The case is before the Board for appellate review. 


FINDING OF FACT

The evidentiary record  supports a diagnosis of post-
traumatic stress disorder related to any incident or 
incidences of the veteran's period of active military 
service.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 11312 (West 2002); 
38 C.F.R. § 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate his claim.  The Statement 
of the Case, issued in June 1996, provided notice to the 
veteran of the evidence of record regarding his claim and why 
this evidence was insufficient to award the benefit sought.  
In an October 2002 letter, the veteran was further informed 
of the steps needed to complete his claim pursuant to VCAA.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Factual Background

Based on the veteran's DD Form 214, his primary military 
occupational specialty was that of rifleman.  Awards and 
commendations given the veteran include the Rifle Marksman 
Badge.  

A review of service medical records shows treatment from June 
to August 1976 for cellulitis, "forunlulitis" of the left 
leg and folliculitis and lymphangitis of the right leg.  
Treatment included debridement and irrigation of the wounds, 
antibiotics, and whirlpool treatments.  At no time during the 
veteran's period of active military service did he receive 
treatment for, or a diagnosis of, a psychiatric disorder, 
including post-traumatic stress disorder.  

VA treatment records and examination reports covering the 
period from February 1994 to January 1996 show treatment 
during that time for psychiatric problems, and for various 
other unrelated medical problems.  

During the course of a VA outpatient psychiatric evaluation 
in August 1994, the veteran gave a history of "vivid dreams 
and nightmares."  Additionally noted was a "long history" of 
heavy alcohol and substance abuse.  The pertinent diagnoses 
noted were adjustment disorder; polysubstance abuse, 
alcohol/cocaine dependence; and antisocial personality 
disorder.  

During the course of VA outpatient treatment in September 
1994, the veteran denied any combat experience, exposure to 
Agent Orange, radiation exposure or PTSD.  

At the time of VA outpatient treatment in December 1994, the 
veteran stated that he continued to feel depressed and angry.  
He reflected upon his childhood, which he described as 
isolated emotionally, with an emphasis on work.  He felt like 
an outcast in his family.  

In a statement of late November 1995, a VA social worker 
wrote that the veteran was angry, anxious, and depressed.  
His anxiety appeared more prevalent.  He was receiving 
medication, as well as therapy on a weekly basis.

In correspondence of November 1995, another VA social worker 
wrote that the veteran was in major emotional difficulty, 
suffering from a depressive disorder, a generalized anxiety 
disorder, post-traumatic stress disorder, and a severe 
adjustment disorder.  

In a statement of December 1995, a VA physician wrote that 
the veteran had been under his care since the spring of 1995 
for treatment of post-traumatic stress disorder, with major 
depression and anxiety features.  

At the time of a VA psychological assessment in January 1996, 
the veteran's presenting complaints included anxiety, 
irritability, and anger control problems.  His military 
service was substantiated by his DD Form 214.  He gave a 
history of a learning disability as a child, and stated that 
he had left school because his skills were in his hands, and 
not in his head.  He reported concentration and hyperactivity 
problems during childhood, as well as some difficulty with 
memory, but denied any difficulty in controlling his anger.  

According to the veteran, while in the Marines, his primary 
duty was guarding the military detention cell.  He remained 
at the rank of E-2 throughout his active service.  While on 
duty at Parris Island, he got sand fleas in his legs, with 
the result that he developed cellulitis, and sores on his 
leg.  The infection got into his blood stream, causing a 
constant odor, and discharge of pus.  He had been told that 
he would lose his legs, and that it was necessary to have his 
legs continually scraped down to the bone.  He experienced 
extreme horror and fear during that time.  Eventually, he 
went to a different doctor, who prescribed  salve, which 
helped his legs to heal.

Following basic training at Parris Island, the veteran was 
assigned to a ship, and placed in charge of "guarding the 
brig."  During this time, he felt extremely closed and 
entrapped, and became hypervigilant and overly suspicious.  
He stated that this type of behavior was unlike his behavior 
prior to service.  

When questioned regarding his post military history, the 
veteran stated that his functioning since discharge had been 
extremely poor.  He had held 8 to 10 jobs, quitting the most 
recent of them because it was causing him too much stress.  
While in service, he had begun to drink very heavily, in 
particular, to combat the pain of the infection in his legs.  
This pattern of drinking reportedly continued up until one 
year ago, and significantly interfered with his functioning.  
He also used Cocaine, Marijuana, and painkillers on a regular 
basis.  However, he had been completely clean and sober since 
January of 1995.

On mental status examination, the veteran was extremely 
anxious, frequently to the point of his legs visibly shaking.  
Though he described things which made him angry, he did not 
display any rage or uncontrollable anger.  His affect was 
primarily somewhat flat, though he expressed emotion when 
describing the injuries to his legs, and when talking about 
his daughter.  His responses were frequently focused on the 
topic of how his experiences in and discharge from the 
military had adversely affected his life.

In the opinion of the examiner, the veteran's interview data 
were consistent with a DSM-IV diagnosis of post-traumatic 
stress disorder.  Post-traumatic stress disorder criteria 
which the veteran reportedly met included (a) exposure to a 
recognizable stressor, specifically, extreme physical pain 
resulting from cellulitis in his legs, with an accompanying 
feat that he would lose his legs, and horror at the 
procedures (scraping) undertaken in his treatment; (b) 
reexperiencing of the trauma; (c) persistent avoidance of 
stimuli associated with the trauma or numbing of general 
responsiveness; and (d) persistent symptoms of increased 
arousal not present prior to the trauma.  According to the 
examiner, the veteran presented as an individual who was 
experiencing symptoms of post-traumatic stress disorder 
secondary to the experience of a severe leg infection which 
caused extreme physical discomfort and led him to fear the 
loss of both legs.  

In correspondence of February 1996, a private social worker 
wrote that the veteran had been a client since May of 1995, 
and had been shown to have a very low tolerance level.  
Additionally noted was that the veteran had been diagnosed 
for depressive disorder, generalized anxiety disorder, post-
traumatic stress disorder, and a very severe adjustment 
disorder, for which he was receiving treatment.  

In July 2002, the veteran was scheduled for a VA psychiatric 
examination for compensation purposes, for which he failed to 
report.  Attempts were made by the RO to locate him, but were 
not successful.  



Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Prior to March 7, 1997, governing regulations provided that 
service connection for post-traumatic stress disorder 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).  Effective March 7, 1997, service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that a claimed inservice 
stressor actually occurred.  However, if the claimed stressor 
is not combat-related, the veteran's lay testimony regarding 
the inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of post-traumatic stress disorder, or, for that 
matter, a psychiatric disorder of any kind.  However, for an 
extended period in service, the veteran received treatment 
for various skin problems of his lower extremities, including 
cellulitis, folliculitis, and lymphangitis.  

Following a VA psychological assessment in January 1996, the 
examiner was of the opinion that the veteran's interview data 
were consistent with a diagnosis of post-traumatic stress 
disorder.  There has been no evidence submitted to refute 
that assessment.  

In July 2002, in an attempt to verify/clarify his diagnosis, 
the veteran was scheduled for a VA psychiatric examination.  
Regrettably, the veteran failed to report for that 
examination.  The veteran's accredited representative, during 
the course of an informal hearing presentation in February 
2003, requested that the veteran be afforded an (additional) 
VA psychiatric examination.  This request was made in view of 
the fact that, in the opinion of the veteran's accredited 
representative, he (i.e., the veteran) had been given 
insufficient notice of the consequence of his failure to 
report for a scheduled examination.  See 38 C.F.R. § 3.655 
(2002).  However, the Board is of the opinion that, with 
respect to the examination in question, the veteran, without 
good cause, failed to adequately cooperate in the prosecution 
of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As a result of that failure to cooperate, additional 
information which might have been beneficial to the veteran's 
claim was unable to be obtained.  

Based on the available evidence of record, the Board is of 
the opinion that, to the extent the veteran does, in fact, 
suffer from a post-traumatic stress disorder, that disorder 
is the result of an incident  of active service.  
Accordingly, his claim for service connection must be 
granted.  



ORDER

Service connection for post-traumatic stress disorder is 
allowed.  



                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

